Citation Nr: 0526391	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  90-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).

Procedural history

The veteran served on active duty from July 1940 to September 
1945.  He died in January 1988.  The appellant is his 
surviving spouse.

In March 1988, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  A rating decision dated later that same 
month denied the claim, and she appealed.  Subsequently, in a 
January 1991 decision, the Board denied the claim.  The 
appellant duly appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In a December 1993 single 
judge memorandum decision, the Court vacated and remanded the 
Board's January 1991 decision, in essence because the Board 
had failed to provide adequate reasons and bases for its 
decision and because the Board had relied on its own medical 
conclusions in denying the claim.

Thereafter, in November 1995, the Board issued another 
decision, again denying the appellant's claim.  In so doing, 
the Board relied heavily on a September 1995 opinion it had 
solicited from an independent medical expert (IME).  The 
appellant appealed that decision to the Court.

In August 1997, counsel for the appellant and the Secretary 
of Veterans Affairs filed a motion with the Court entitled 
"Joint Motion to Vacate and Remand and to Stay Further 
Proceedings" (the Joint Motion).  The Joint Motion requested 
remand of the case because a letter from the Board sent to 
the appellant with the September 1995 IME opinion notified 
her that she could only submit additional evidence to VA "if 
good cause is shown."  An Order of the Court dated August 
22, 1997 granted the Joint Motion and vacated the Board's 
November 1995 decision.  The case was remanded for the 
purpose of notifying the appellant that additional evidence 
could be submitted to VA without precondition.  Such was 
accomplished by a November 1997 letter to the appellant and 
her attorney. 

The Board again remanded the case in April 1998 for the 
purpose of obtaining additional medical records.  Following 
completion of the additional development requested by the 
Board, the RO again denied the appellant's claim in a July 
2002 supplemental statement of the case (SSOC).  The case was 
then returned to the Board, and for reasons explained in 
greater detail below, must again be remanded.

Pursuant to her request, the appellant was scheduled for a 
personal hearing before the Board in Washington, D.C. in July 
2005.  Without explanation, the appellant and her attorney 
failed to report for the scheduled hearing and neither has 
requested any further rescheduling.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially argues that the 
veteran's service-connected bilateral hearing loss and 
recurrent dizziness led to heart disease, which in turn 
caused his demise.  For the reasons explained below, 
additional development is required for the Board to properly 
adjudicate the appeal.

Reason for remand

The Veterans Claims Assistance Act of 2000

Following the Board's April 1998 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) [codified as amended at 38 U.S.C. 
§ 5107(a)], was enacted.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Although substantial development of the case, including 
multiple requests for medical records, has been accomplished, 
careful review of the record reveals that the appellant has 
not received notice sufficient to meet the requirements of 
the VCAA (i.e. a notice letter describing the evidence needed 
to substantiate the claim, delineating who is responsible for 
obtaining such evidence, and informing the appellant that she 
may submit any additional evidence in her possession which 
may substantiate the claim).  Remand of the case is therefore 
in order for the purpose of providing the appellant with 
adequate notice under the VCAA.

Accordingly, for the reasons stated above, this issue is 
REMANDED to VBA for the following actions:

1.  VBA should send the appellant and her 
attorney a VCAA notice letter regarding 
the issue on appeal.  The VCAA notice 
letter provided should inform the 
appellant of the evidence not of record 
that is necessary to substantiate the 
claim, and should notify her of what 
information and/or evidence she is 
responsible for providing to VA and what 
information it is VA's responsibility to 
obtain.  Finally, the letter should 
request that the appellant provide any 
evidence in her possession pertaining to 
the claim.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and her attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until she is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

